Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 1 of 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHUI-FAN KWAN,
on her own behalf and on behalf of others
similarly situated,

Plaintiff,
Vv.

SAHARA DREAMS CO. IT INC.
f/k/a Sahara Dreams Co. Inc.
f/k/a Sahara Dreams Limited
d/b/a Dream Hotel Downtown,

SAHARA DREAMS LLC
f/k/a Sahara Dreams LLC
d/b/a Dream Hotel Downtown,

HAMPSHIRE HOTELS & RESORTS, LLC
f/k/a Hampshire Hotels & Resorts Limited

Liability Company
d/b/a Hampshire Brand, Hotel & Asset

Management, and

DREAM HOTEL GROUP, LLC
t/k/a Hampshire Hotels Management LLC,

 

Defendants.

 

Case No. 17-cv-4058

29 U.S.C. §216(b) COLLECTIVE
ACTION AND FED. R. CIV. P.

23 CLASS ACTION

MEMORANDUM OF LAW IN
OPPOSITION TO PLAINTIFF’S
MOTION FOR CONDITIONAL
CERTIFICATION OF A
COLLECTIVE ACTION
PURSUANT TO 29 U.S.C. § 216

(b)

 

Date of Service: October 25, 2019

{01027081.DOCX;7 }

 

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 2 of 30

TABLE OF CONTENTS
PRELIMINARY STATEMENT 0.00. ccececcsssccseseseseseseetensesesesesesesessesesesesassescseessseeassestsenes 1
STATEMENT OF FACTS wooo. ccccccesescsessnseseseseseensneneesesesesesesavssecsesesssecsescsassvececscseceusesseavens 3
ARGUMENT |... ccc cecccececseecsesenenessseseseseseeesevessesenesssesssasssacsessersesessaseceavecsessacssceteasaceseents 1]
POINT Loic cccescssssescscsesscesssscsssesenessescansesenenseassssesesesesesasecseeeserevasaestesescscssscsusevsesarseeeans li

THE COURT SHOULD DENY PLAINTIFF’S MOTION TO CONDITIONALLY
CERTIFY A COLLECTIVE BASED UPON CONCLUSORY AND UNSUPPORTED
ASSERTIONS THAT THE DREAM DOWNTOWN HAD AN UNLAWFUL POLICY

OF FAILING TO PAY OVERTIME COMPENSATION .....ccccccscccscssccssssssseesseeecnseees 11
A. The Court Should Deny Certification Of A Collective Of Room Attendants
Based Upon Plaintiff's Conclusory And Unsupported Assertions Of Plaintiff... 15
B. The Court Should Deny Certification Of A Collective Of Floor Managers
Based On Plaintiff's Conclusory And Unsupported Assertions .......0.0.ceeseeee: 18
C. If The Court Conditionally Grants Certification, It Should Limit The Class To
Floor Managers At The Dream Downtown ......cccccsssseccesessscsescsessrsnsvecssescessevanes 21
POINT II
PLAINTIFF’S NOTICE TO POTENTIAL OPT-IN PLAINTIFFS SHOULD
BE REVISED Qc cccccccseecseeseeeseeesseseesesesesesesseecsesesssesecseescsssssssssssesesssacnaearans 22
A. The Proposed Notice Should Be Given Only In English... eeeseeeeeeeee 23
B, The Proposed Notice Should Only Be Given For A Three Year Period
Preceding The Date The Court Conditionally Certifies The Collective .............. 23
C, The Opt-In Period Should Be For A Period Of 60 Days .....cccccceseeeteescreeeeeees 24
D. The Proposed Notice Should Not Make References To Plaintiffs NYLL
CIALIS woes eccecsceesecseeceessesseecaenesessssesessssevscsesssacscsasscsessssusesesssssvassesavecsevseeeueaeenss 24
E, The Proposed Notice Should Be Disseminated Only By Mail And Email And
Contact Information Should Be Limited.........ccccccccsscsscsccscsscscescesesseeceeseeasareas 24
CONCLUSION ooo. icccccccescsecsstecseseseseesesesesassesevsssessvsssesscsesssscsssssssssneecsesscessavasevenseaucaueracacans 25

{0102708 1.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 3 of 30

 

TABLE OF AUTHORITIES
Page(s)

Cases
Ahmed v. T.J. Maxx Corp.,

103 F.Supp.3d 343 (S.D.N-Y. 2015). cciccccsecssssessecsecsseesccsessessssecsessavsecsessssescseesessasessceseeaees 18
Ali v. New York City Health & Hosps. Corp.,

No. 11-CV-6393, 2013 US. Dist. LEXIS 44091 (S.D.N.Y. 2013)... ceceseseesseseessenes 15, 16
Anjum v. J.C. Penney Co.,

No. 13 CV 460, 2015 US. Dist. LEXIS 73820 (E.D.N.Y. 2015) vocecccccccscesscsssscssscsssssseeeeee 22
Brown v. Barnes & Noble, Inc.,

252 F. Supp. 3d 255 (S.D.N.Y. 2017). cccccsesessessesesecsecseseesecsesssessscersvsssssassuessneseseess 12, 18, 20
Cheng Xia Wang v. Shun Lee Palace Restaurant, Inc.,

17 Civ. 0840, 2018 U.S. Dist. LEXIS 108437 (S.D.N.Y. 2018) .occccccccccscsescescsecsereveeeeees 12
Chun Lun Guan y. Long Island Bus. Inst., Inc.,

15 Civ. 2215, 2018 U.S. Dist. LEXIS 216363 (E.D.N.Y. 2018) ..ecccccccccccccscsssesseretcnsverees 20
Cruz v. 70-30 Austin St. Bakery, Inc.,

18 Civ. 7408, 2019 U.S. Dist. LEXIS 73666 (S.D.N.Y. May 1, 2019)... cece 13, 16
Cunningham vy. Elec. Data Sys. Corp.,

754 F. Supp. 2d 638 (S.D.N.Y. 2010)... ccescccssesesscnssseseesecseesesscsscseescessscsssscssascssvssensceenesenees 12
Dean v. Priceline.com Inc.,

3:00 Civ. 1273, 2001 U.S. Dist. LEXIS 24982 (D. Conn. 2001) ..occcccccscsccesssessceeveneeees 21
Diaz v. S & H Bondi's Dep't Store, Inc.,

10 Civ. 7676, 2012 U.S. Dist. LEXIS 5683 (S.D.N.Y. 2012) ccccccscccccscssescessecsseesseesesseseees 12
Encino Motorcars, LLC v. Navarro,

__US. » 138 S.Ct. 1134, 200 L.Ed.2d 433 (2018)... cccccsescssssesecssscsscsessscsessansseeeees 19
Fa Ting Wang v. Empire State Auto Corp.,

14 Civ. 1491, 2015 U.S. Dist. LEXIS 99417 (E.D.N.Y, 2015) ..cccccccccccccscecesssssseesseceeeseeees 22
Fernandez v. Sharp Mont. Corp.,

16 Civ. 0551 (JGK)(SN), 2016 U.S. Dist. LEXIS 141916 (S.D.N.Y. 2016) wcccccceseeeeee 12
Fu v. Mee May Corp.,

15 Civ. 4549, 2016 U.S. Dist. LEXIS 53199 (S.D.N.Y. 2016) ..cccccccssesesscsesessecserteees 12, 14

{0102708 1.DOCX;7 } -li-
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 4 of 30

Genxiang v. Hiro Sushi at Ollie’s, Inc.,
17 Civ. 7066 (DF), 2019 U.S. Dist. LEXIS 22745 (S.D.N.Y. 2019) vccccccccsssssseesesseeseeees 24

Gjurovich v. Emmanuel's Marketplace, Inc.,
282 F. Supp. 2d 101 (S.D.N.Y. 2003)... ee ccecceesessescseessscssesssesscsesecsssscscesvsvsessnsesavevsevacseaeasas 23

Gomez v. Kitchenette 123 Inc.,
16 Civ. 3302, 2017 U.S. Dist. LEXIS 155257 (S.D.N.Y. 2017) vocceccccccsccsscssessecssecseeevsreestens 13

Guo v. Tommy's Sushi Inc.,
14 Civ. 3964, 2014 U.S. Dist. LEXIS 147981 (S.D.N.Y. 2015) cocccccccecsssecssescessseeeees 14, 16

Islam y. LX Ave. Bagels, Inc.,
18 Civ. 04895, 2019 U.S. Dist. LEXIS 173744 (S.D.N.Y. 2019) vicccccccseceessescscstsescacsveresees 24

Jenkins v. TJX Companies Inc.,
853 F. Supp. 2d 317 (E.D.N.Y. 2012) vcccccccccssssssccssssessssscsssssscessesevesesacessenssssavacassessestseanenss 18

Ji vy. Jling Inc.,
15-CV-4194, 2016 U.S. Dist. LEXIS 66013 (E.D.N.Y. 2016) voccccccccccssessseecsesessesreceesees 13, 16

Khan y. Airport Mgmt. Servs., LLC,
No. 10 CIV. 7735, 2011 U.S. Dist. LEXTS 133134 (S.D.N.Y. 2011) ccccccccccsescscesssseesseseevees 18

Knox v. John Varvatos Enters.,
282 F.Supp.3d 644 (S.D.N.Y. 2017) ...ccccccscccsccsescscescssescessssessesesacsessesscsessssssssssssasensestecereeses 23

Korenblum vy. Citigroup, Inc.,
195 F.Supp.3d 475 (S.D.N.Y. 2015) ...ccccecsccssssssccssessecsscsecsesacsessscsesesessevsssessusitesevevsesserevecees 13

Kuebel v. Black & Decker,
643 F.3d 352 (2d Cir. 2011)... cccccccscsescsssscsscscssvsctevsccsessssecsesacssssevsevsssassevessscsssssavaceaseessesees 20

Lijun Geng v. Shu Han Ju Rest. II Corp.,
18 Civ. 12220, 2019 U.S. Dist. LEXIS 154246 (S.D.N.Y. 2019) vccccccccsscccsesesseseseessessssvasess 21

Mason v. Lumber Liquidators, Inc.,
17 Civ. 4780, 2019 U.S. Dist. LEXIS 80654 (E.D.N.Y. 2019) .vccccccccsssccsssssecsecssscsescscees 19, 25

Mata v. Foodbridge LLC,
14 Civ. 8754, 2015 U.S. Dist. LEXIS 70550 (E.D.N.Y, 2015) voces: 13, 14, 16, 19

Michael v. Bloomberg, L.P.,
Index No. 14 Civ. 2657, 2015 U.S. Dist. LEXIS 51030 (S.D.N.Y. 2015) vcucccccssssseseeseseereens 25

Morales v. Plantworks, Inc.,

No. 05-CV-2349, 2006 U.S. Dist. LEXIS 4267, 2006 WL 278154 (S.D.N.Y.
2006) ecccsssssssssscesssssssstecsecssssecsssssscsssusnssessesnsasssnssassessssnsussassasasssisessesssssssisessssssssuseteesseeesse 15, 16

{0102708 1.DOCX:7 } ~ili-

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 5 of 30

Myers v. Hertz Corp.,

624 F.3d 537 (2d Cir. 2010)... ccc ceccccsscesscesscceeessecsscesssvsssesssesssesssscesssessssesssccesssaucavsaaeeesaes 12, 20
Ornrat Keawsri v. Ramen-Ya Inc.,

17 Civ. 2406 (VEC), 2018 U.S. Dist. LEXIS 936 (S.D.N.Y. 2018) vooccccccceccesesssrsssseserseees 24
In re Penthouse Exec. Club,

2010 ULS. Dist. LEXIS 114743 (S.D.N.Y. 2010) occecccecccecsssssccsscovssccrssevscccesscsesersessetasenseens 23
Salim Shahriar y. Smith & Wollensky Rest. Group, Inc.,

659 F.3d 234 (2d Cir, 2011). ce cccecscesssessceseccseccssesssccssscsssssasesssecesecessecesseraesescceaeesetseersscereeas 3
Sanchez v. JMP Ventures, L.L.C.,

13 Civ. 7264, 2014 U.S. Dist. LEXIS 14980 (S.D.N.Y. 2014) ...cecccceccccssecsseeseeeeeee 12, 14, 16
Shanfa Li vy. Chinatown Take-Out Inc.,

16 Civ. 7787, 2018 U.S. Dist. LEXIS 28693 (S.D.N.Y. 2018) ....cccccccscescesssssesscsseseees 14, 16
Sharma v. Burberry Ltd.,

52 F. Supp. 3d 443 (E.D.N.Y. 2014) .ccccccccccsscssssecssssevsecsecsecsscsceescsessavsesrevaraecuseeeeeesssanes 22
Tanski v. Avalonbay Communities, Inc.,

No. CV 15-6260, 2017 U.S. Dist. LEXIS 112506 (E.D.N.Y. 2017) vcccccccecccsccsceseesceecsenees 21
Wright v. Aargo Sec. Servs.,

2001 U.S. Dist. LEXIS 882 (S.D.N.Y. 2001) ..cccccccccccsscsscesseserscssesseseecssccecacsecnscesenseasates 19
Zhenkai Sun v. Sushi Fussion Express, Inc.,

16 Civ. 4840, 2018 U.S. Dist. LEXIS 37515 (S.D.N.Y. 2018) cocccccccccssccscescseteesseseeseeteeees 12
Statutes
29 U.S.C. §207 (a)(1).cccececcsscssscseessecssccseeeesseesecssessessscsscssesseessessccessssuecseceacsrecsaseasacavsaevaeeesaeessesacs 15
29 U.S.C. § 256(D) ..cccccccccccsessccsscessessesssessecsecesssssssessscessssscsssseesesscsassausesevsassusesssassesssausesasecseseaevaees 23
FSLA Section 216 (D) vccccccesccseesseseseesssscssessecsesesescsesesessssevsvsssavsssssssscsscsessvassosavesevscuseacersareereetes 1
Other Authorities
29 C.FLR. § S41. 100(a)(1)(4) ooeeeeccccecccsscsssccsssssssesscesccscccsasscssecsacceasessescsausesseccsassseesssscesssscesscnss 18
29 CPLR. $541,102 .ceecccccesscssssssccessessesstessesseesscsussscsssssssescesscsescsesseessesenseauceaseasceasausecaescseensecaees 18
29 CPLR. § 541.200(8)....ccecccccssscsscssecssessssssesscesessecsssssssssssesussccasessceaeessecssscausesscaueeessauesssseseecsseates 19
29 C.F.R. §541.602 (a) .cccceccccssccssccecsseessessscessevssscssssssvensevseccesscesusesessaecsausesaseseaeceauecessecsteesueeesscass 18

{0102708 1.DOCX:7 } -iV-

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 6 of 30

PRELIMINARY STATEMENT

Plaintiff Chui-Fan Kwan (“Plaintiff’ or “Kwan”) was employed as a room attendant and
floor manager from 2011 to 2016 exclusively at the Dream Hotel Downtown in New York City
located at 355 West 16" St., New York, New York (“Dream Downtown”). Plaintiff moves to
certify a collective under Section 216 (b) of the Fair Labor Standards Act (*FSLA”) of all non-
managerial employees of the Defendants Sahara Dreams Co. II Inc., Sahara Dreams LLC,
Hampshire Hotels & Resorts, LLC and Dream Hotel Group LLC, regardless of their position or
duties and regardless of whether they worked at the Dream Downtown.

The only FSLA claim that survived the Defendants’ motion to dismiss Plaintiff's Second
Amended Complaint is a claim by Plaintiff for alleged unpaid overtime compensation. As a
room attendant, however, Plaintiff admits that her “regular” work schedule was from 8:30 to
16:30 five days a week and that she worked approximately 40 hours per week. Moreover, she
provides only a single instance from her work history as a room attendant, establishing not that
the Dream Downtown had a policy of denying its employees overtime compensation, but rather
for that singular week her overtime compensation was allegedly wrongly calculated.

By virtue of her promotion to floor manager, Plaintiff knew and understood that she would
become an exempt employee and be paid a substantially higher fixed annual salary as opposed to
the hourly compensation, including overtime, that she earned as a room attendant.

The Plaintiff predicates her certification motion upon her singular affidavit in which she
recounts general and non-specific conversations she had with other floor managers and room
attendants and does not indicate when and where these conversations occurred. However, none
of the conversations with room attendants makes any mention of the failure on the part of the

Dream Downtown to pay room attendants overtime compensation to which they were allegedly

{01027081.DOCX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 7 of 30

entitled. Rather, all of the conversations Plaintiff allegedly had with other room attendants
focuses on complaints they allegedly had for having to work through their one-hour meal break
so that they could finish their duties within their prescribed eight-hour shift and 40 hour
workweek. Accordingly, Plaintiff's showing, based upon conclusory and unsupported assertions
in her singular affidavit, is utterly lacking and the Court should deny certification of a collective
of room attendants.

Plaintiff's showing is also utterly lacking to certify a collective of floor managers.
Plaintiff has not provided any specific details about her alleged conversations with other floor
managers including when and where these conversations occurred. In addition, Plaintiff's
conversations with other floor managers do not set forth any detail concerning their pay, the
hours that they worked and whether, in fact, any of them actually worked in excess of 40 hours
per week. Indeed, because floor managers are not required to clock in or clock out, the only
record of the time they actually worked is contained in the Exempt Managers Weekly Payroll
Sheet and Housekeeping Schedule which scheduled Plaintiff no more than 40 hours per
workweek. Accordingly, assuming, arguendo, Plaintiff was misclassified as an exempt
employee, there is no documentary evidence that Plaintiff worked more than 40 hours during any
workweek and there is no documentary evidence that Plaintiff ever informed any manager at the
Dream Downtown that she allegedly was working in excess of 40 hours per workweek. Having
little or no ability to establish that Plaintiff herself worked in excess of 40 hours per workweek as
a floor manager, she has also not made any showing that there are other similarly situated floor
managers who worked in excess of 40 hours per workweek

Finally, there is no basis to certify a collective of all non-managerial employees of the

Defendants regardless of their duties or the position held and regardless of whether they worked

{01027081.DOCX;7 }

 

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 8 of 30

at the Dream Downtown. Plaintiff has submitted no evidence ofany alleged unlawful polices of
any Defendant concerning other non-managerial employees except, arguably, floor managers and
room attendants at the Dream Downtown. Indeed, the only conversations that Plaintiff recounts
is with other room attendants and floor managers who worked exclusively at the Dream
Downtown. Accordingly, there is no basis to certify a collective of all non-managerial
employees employed by the Defendants regardless of their dutiesor the position held and
regardless of whether they worked at the Dream Downtown. Should the Court grant the
Plaintiff's motion, any collective should be limited to floor managers who worked at the Dream
Downtown.
STATEMENT OF FACTS

In her Second Amended Complaint (“SAC”) (attached to the Declaration of John D.
D’Ercole, Executed October 25, 2019 (“D’Ercole Declaration”), as Exhibit A), Plaintiff incudes
two claims under the FSLA. In Count I (SAC, §§ 125-129), Plaintiff asserts a claim on behalf of
herself and similarly situated collective action members for alleged failure to pay a federally
mandated minimum wage. In Count III (SAC, §9136-144), Plaintiff asserts a claim on behalf of
herself and similarly situated collective action members for failure to pay federally mandated
overtime compensation. SAC, 4139. In its decision dated July 24, 2019 (the
“Decision”)(attached to the D’Ercole Declaration as Exhibit B), the District Court dismissed
Count I of Plaintiff's Second Amended Complaint, limiting the only claim for consideration for

certification of a collective action under the FSLA to Plaintiff's overtime claim in Count III!

 

'FSLA claims on behalf of a collective may only be brought under the substantive provisions of the FSLA and not
wage claims generally including those cognizable under New York’s labor law.See Salim Shahriar v. Smith &
Wollensky Rest. Group, Inc., 659 F.3d 234, 247 (2d Cir. 2011).

{01027081.D0CX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 9 of 30

Plaintiff asserts in her affidavit that from May 16, 2011 to April 30, 2015 she worked as a
room attendant exclusively at the Dream Downtown. See Affidavit of Chui-Fan Kwan In
Support of Conditional Collective Certification, sworn to on June 12, 2018 (“Kwan Affidavit”),
3 (attached as Exhibit 5 to the Declaration of John Troy, dated June 15, 2018). Asa room
attendant, Plaintiff was required to clean guest rooms and she admits that her “regular work
schedule” was from 8:30 to 16:30 with a one-hour long break for lunch five days a week, which
amounts to 35 hours per week. Kwan Affidavit, J§4-5. Indeed, Plaintiff admits further that as a
room attendant she worked “approximately forty (40) hours a week.” Kwan Affidavit, 5.
Plaintiff primarily contends that for the time that she was employed as a room attendant she
“frequently” was paid as if she took a one-hour lunch break when her time records indicate that
her lunch breaks were as short as 16 minutes. Kwan Affidavit, { 6. However, the Dream
Downtown’s Employee Handbook provides as its policy that “[a]ll full-time employees are
provided with one unpaid meal period of 60 minutes in length each workday.” See Declaration
of Shiv Sohan, Executed October 25, 2019 (“Sohan Declaration”), Exhibit A. In addition, the
Dream Downtown’s “Housekeeping Training Manual: Room Attendants” provides: “Meal
breaks are 1 hour, ensure you are punching in and out for these and if staying on property
ensure these are taken in the employee cafeteria.” See Sohan Declaration, Exhibit B at 6.
Plaintiff also asserts that she “frequently” would be required to work before and after her normal
scheduled hours. Kwan Affidavit, 6. However, the Dream Downtown Employee Handbook
provides as its formal policy that “[e]mployees are not permitted to clock in more than 7
minutes prior to their scheduled shift or more than 7 minutes after the end of their
scheduled shift unless permitted by their manager” and that any overtime work must be pre-

approved by a manager. See Sohan Declaration, Exhibit A (P000013).

{01027081.DOCX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 10 of 30

Plaintiff gives several allegedly “concrete” examples of the Dream Downtown’s alleged
unlawful policies. Kwan Affidavit, § 8. However, only one of these examples relates to her
contention that she failed to receive federally mandated overtime compensation as a room
attendant. Plaintiff claims, not that she was not paid overtime pursuant to an alleged illegal
policy of the Dream Downtown, but that she was not paid all of the overtime compensation to
which was entitled. She alleges that for the pay period of June 10 to June 16, 2013, she was paid
for 40 straight time hours and 3 overtime hours when, in actuality, her recorded time amounted
to 40 straight time hours and 6.73 overtime hours. Kwan Affidavit, {§ 9. This alleged
“concrete” example actually undermines the Plaintiffs contention that the Dream Downtown
had an illegal policy of not paying its room attendants overtime compensation. Indeed, the time
and payroll records for Plaintiff reflect that there were other times where she received overtime
compensation while working as a room attendant.

Plaintiff was promoted to a floor manager as of May 1, 2015 and held that position until
August 6, 2016. When Plaintiff accepted the promotion of floor manager she received a
substantial increase in salary and understood at the time of her promotion that floor managers
were paid a fixed annual salary and were not entitled to receive overtime compensation because
of their classification as exempt employees. See Sohan Declaration, Exhibit C. Plaintiff
received an annual fixed salary of $45,000 per year from May 4, 2015 through June 30, 2016 and
an annual fixed salary of $46,349.86 from July 1, 2016 to August 6, 2016. SAC, §9104-105.

Plaintiff only sparsely describes her duties as a floor manager as requiring her to
physically check 15 rooms cleaned by room attendants each workday as well as the halls,
stairwells and supply closet on her assigned floor. Kwan Affidavit, 916. Plaintiff also claims

that whenever there were not enough room attendants on duty to clean the 15 rooms, she was

{01027081.D0CX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 11 of 30

required to perform room cleaning services. Kwan Affidavit, 22. Plaintiff does not provide any
indication of how often she allegedly was required to clean rooms as a floor manager. Plaintiff
claims as the basis of her overtime claim under the FSLA in her job as a floor manager that the
Defendants misclassified her and other floor managers as exempt managerial employees. Kwan
Affidavit, (725, 28. In this regard, Plaintiff asserts that pay stubs she received as a floor manager
were “fabricated” because they computed her annual fixed salary at an hourly rate based upon a
35 hour work week which she alleges bore no resemblance to the actual hours that she worked.
Kwan Affidavit, { 26. Because of her exempt status as a salaried floor manager, Plaintiff was
not paid hourly compensation and was no longer required to clock in or out on the days that she
worked as a floor manager and the only record of her time worked as a floor manager is reflected
in Exempt Managers Weekly Payroll Sheet and Housekeeping Schedule. See Sohan Declaration,
Exhibit E and F. The Exempt Managers Weekly Payroll Sheet reflects that Plaintiff was
scheduled to work no more than eight hours during each shift that she worked, which included a
one-hour meal break. There is no evidence submitted by Plaintiff that she ever complained that
the earnings statements that she received and corresponding paycheck predicated upon the
Exempt Managers Weekly Payroll Sheet inaccurately reflected the hours that she worked or was
otherwise erroneous, which is required under the Dream Downtown Employee Handbook.
Plaintiff asserts as the essence of her argument that a collective should be certified that
she “know{s] that it is the Defendants’ policy not to pay employees overtime compensation
because she has “talked with other employees at Dream Hotel Downtown, who has (sic) the
same or similar work schedule as me, and was told that they will also not paid for the total
amount of time that they have worked, nor compensated for all of their overtime hours worked.”

Kwan Affidavit, 932.

{01027081.D0CX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 12 of 30

As her primary evidence offered to demonstrate that Defendants had an unlawful policy
of failing to pay overtime compensation to floor managers and room attendants and her defined
collective of allegedly similarly situated employees, Plaintiff offers only conclusory and
unsupported assertions, based solely upon alleged conversations she had with other room
attendants and floor managers at the Dream Downtown and without identifying where and when
any conversation occurred.

Plaintiff alleges that she had spoken to a regular floor manager named Sharon Enchill,
who allegedly worked at the Dream Downtown from 2011 to the present. Kwan Affidavit, 934.
Plaintiff states that Sharon complained about the unpaid one-hour meal break and “once” asked
an unidentified “Director” why “we did not have an hour break to eat.” The unidentified
“Director” allegedly stated: “you are an adult, you can take care [of it].” Kwan Affidavit, 934.
This statement does not command any floor manager not to take their one-hour meal break and
certainly does not alter the formal policy of the Dream Downtown in its employee handbook
stating expressly that full time employees are entitled to a one-hour uncompensated meal break.

Plaintiff states that she asked a similar question to an unidentified director who allegedly
stated: “I worked in Dream [Hotel and,] and I never have a break.” Kwan Affidavit, 934. This
statement similarly did not command her not to take the one-hour meal break. Indeed, in a
contradictory allegation, Plaintiff states that around May 2016 Sharon had to remind her
Housman named Matthew to take a lunch break and complained that “no one ever cares if she
took a lunch break of not.” Kwan Affidavit, 35. Plaintiff asserts that “[i]f (sic) fact, not only is
she [Sharon] not given a one hour ‘break,’ during which she had to work, but she is also never

paid for the time she had to work in place of the ‘break.’” Kwan Affidavit, 935.

 

* Sharon was an exempt employee and, if she decided for whatever reason to work through all or part of her one-
hour meal break, she would not be entitled as an exempt employee to any compensation other than her fixed annual

{01027081.D0CX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 13 of 30

Even if a floor manager were required to work through his or her one-hour meal break,
that would not necessarily indicate that the floor manager worked more than 40 hours per week
since the normal schedule of a floor manager was five eight hour shifts totaling 40 hours
including one hour allocated for a meal break. Moreover, because floor managers received an
annual fixed salary, they are getting paid whether they decide themselves, without any formal
mandate, to work through all or part of their meal break on any given day. Notably, because
floor managers were not required to clock in or out, the Plaintiff has submitted no documentary
evidence that she or any other floor manager actually worked more than 40 hours during any
particular workweek. It is respectfully submitted that without any such documentation, in the
form of at least a diary or notes, it would be impossible for any floor manager to state on any
given workday when they started work, when they stopped work and how long they took as a
meal break.

Plaintiff asserts that she spoke to a regular floor manager named Yanette Urbaez who she
states “like me, due to his ‘manager’ title is not compensated properly for his overtime hours.”
Kwan Affidavit, (36. No specific detail is provided concerning the hours worked by Yanette and
no evidence demonstrating that he worked more than 40 hours in any given workweek during the
time that he was employed at the Dream Downtown. While Plaintiff asserts, without any
documentary proof, that she actually left work 30 minutes after her shift ended, she does not
provide any evidence that any other floor manager had the same practice. Kwan Affidavit, 12.
In addition, Plaintiffs assertion is contradicted by Exempt Managers Weekly Payroll Sheet and

Housekeeping Schedule.

 

salary which she received without deduction and not predicated on the actual hours that she worked. In addition,
Plaintiff appears to be asserting a “gap time” claim under NYLL which is not cognizable as an FSLA Claim.

{01027081.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 14 of 30

Plaintiff asserts that she spoke to a regular floor manager named Sagma Tsewang, who
had been working at Dream Downtown since 2011. Kwan Affidavit, (37. Plaintiff asserts that
Sagma would also not have a lunch break and, therefore, is not compensated for overtime hours
she worked in excess of 40 in a workweek. Kwan Affidavit, (37. Plaintiff asserts that she is
friends with Sagma and talked with her about her wages and work schedule and thus that is how
she knows that Sagma was never compensated for alleged overtime work. Kwan Affidavit, 937.

Plaintiff asserts that she spoke to two non-regular section floor managers named Bozena
Stesworski and Liliette Borges. Kwan Affidavit, 938. Plaintiff asserts that these floor managers
“would often leave late because they have to wait for the room attendants to finish cleaning
before they can check the room.” Leaving “late” does not demonstrate that any other floor
manager worked more than 40 hours per workweek. During any particular day, even if a floor
manager left after some undefined period after their shift ended, their workweek would not
necessarily exceed 40 hours if they took a meal break of a similar length in time. Of course, as
stated above, it is impossible for any floor manager to prove on any given workday the exact
amount of hours that they worked since floor managers were not required to clock in at the
beginning of the day or clock out at the end of their day. Plaintiff also asserts that Bozena and
Liliette “mentioned” they were not paid for the hours that they worked because they were not
paid overtime compensation and did not get a lunch break. Kwan Affidavit, (938 and 39.

Plaintiff asserts that during the time that she worked as a room attendant, “unidentified
“managing personnel” made it clear that room attendants had to finish their work at the end of
their shift otherwise there was a chance that they would be placed on probation. Kwan Affidavit,
440. Consequently, allegedly “many room attendants would not take the full hour lunch break in

order to finish all of their assigned work.” Kwan Affidavit, §40. Plaintiff asserts in purely

{01027081.DOCX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 15 of 30

conclusory fashion that room attendants would not be compensated for any additional work that
they did during their lunch break. Kwan Affidavit, §40. Plaintiff provides no basis for making
this assertion and, in fact, the only way this assertion could be made is through knowledge of the
other person’s actual hours worked and actual pay received for each week of their employment.

Plaintiff asserts that she spoke to a room attendant named Sue. Kwan Affidavit, 941.
Plaintiff asserts that Sue would not take her full lunch break because there was too much work
for her to finish before the end of the day. Kwan Affidavit, 942.

Plaintiff asserts that she spoke to a room attendant named Sandy. Kwan Affidavit, §42.
Plaintiff asserts that Sandy did not have time to eat lunch because of the “policy to punch in and
out on time for work” and so in order to finish on time she was allegedly forced “to use her lunch
break.” Kwan Affidavit, 942.

Plaintiff asserts that she spoke to a room attendant named Hellen Xiu Juan. Kwan
Affidavit, {43. Plaintiff asserts that Hellen “would also not take her entire one-hour break,
cutting it short in order to finish all of her work.” Kwan Affidavit, 943.

Plaintiff asserts that she spoke to a room attendant named Hai Zheng Nong. Kwan
Affidavit, 944. Plaintiff asserts that Hai “would also take a less than an hour break for lunch in
order to finish the work assigned to her and avoid probation.” Kwan Affidavit, 944.

Plaintiff asserts that she spoke to a room attendant named Sophia Pun. Kwan Affidavit,
45. Plaintiff asserts that Sophia “would also not take her full hour break because of her heavy
workload in order to finish the work assigned to her and avoid probation.” Kwan Affidavit, 945.

Plaintiff asserts that she spoke to a room attendant named Mariella Montero. Kwan

Affidavit, 946. Plaintiff asserts that Mariella “is usually able to punch in and out of work

10

{01027081.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 16 of 30

accurately, but in order to do so, only spend twenty (20) minutes on lunch and use the remainder
of the time to do work.” Kwan Affidavit, §46.

Plaintiff asserts that she spoke to a room attendant named Jan, who stopped working at
the hotel at 2013. Kwan Affidavit, §47. Plaintiff asserts that she remembers Jan leaving because
“there was too much work and the payment was too low.” Kwan Affidavit, 47. Jan, according
to Plaintiff, also never took the full hour for lunch when he worked there. Kwan Affidavit, §47.

Plaintiff asserts that she spoke to a room attendant named Angel. Kwan Affidavit, 948.
Plaintiff asserts that Angel would also take less than a one-hour lunch break, and regardless of
the actual duration the break, “the paycheck would always indicate that she spend (sic) an hour.”
Kwan Affidavit, 948.

None of the conversations with Sue, Sandy, Hellen, Hai, Sophia, Mariella, Jan and Angel
demonstrate that they worked more than 40 hours in any given workweek or that they were
denied overtime compensation for hours that they worked in excess of 40.

ARGUMENT
POINT I
THE COURT SHOULD
DENY PLAINTIFF’S MOTION TO
CONDITIONALLY CERTIFY A COLLECTIVE
BASED UPON CONCLUSORY AND UNSUPPORTED
ASSERTIONS THAT THE DREAM DOWNTOWN HAD AN
UNLAWFUL POLICY OF FAILING TO PAY OVERTIME COMPENSATION

The Second Circuit has endorsed a two-step process to assess whether it is appropriate to
certify a collective action:

The first step involves the court making an initial determination to send notice to
potential opt-in plaintiffs who may be ‘similarly situated’ to the named plaintiffs
with respect to whether a FLSA violation has occurred. ... The court may send
this notice after plaintiffs make a "modest factual showing" that they and potential
opt-in plaintiffs ‘together were victims of a common policy or plan that violated
the law’. .. . The ‘modest factual showing’ cannot be satisfied simply by

11

{01027081.DOCx;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 17 of 30

“unsupported assertions,’ ... but it should remain a low standard of proof
because the purpose of this first stage is merely to determine whether ‘similarly
situated’ plaintiffs do in fact exist, .. . district court will, on a fuller record,
determine whether a so-called ‘collective action’ may go forward by determining
whether the plaintiffs who have opted in are in fact ‘similarly situated’ to the
named plaintiffs. The action may be ‘de-certified’ if the record reveals that they
are not, and the opt-in plaintiffs' claims may be dismissed without prejudice.
[Citations Omitted]

Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010).

"The statute does not define ‘similarly situated, but Courts have found the operative test
to be 'whether there is a factual nexus between the claims of the named plaintiff[s] and those who
have chosen to opt-in to the action." Zhenkai Sun v. Sushi Fussion Express Inc., 16 Civ. 4840,
2018 U.S. Dist. LEXIS 37515, at * 7 (S.D.N.Y. 2018). Typically, a court looks to the pleadings
and any supporting affidavits to determine at the first stage whether the named plaintiff has made
the modest factual showing that he or she is similarly situated to any potential opt-in plaintiff
concerning the alleged unlawful practice. Cheng Xia Wang vy. Shun Lee Palace Restaurant, Inc.,
17 Civ. 0840, 2018 U.S. Dist. LEXIS 108437, at *3 (S.D.N.Y. 2018); Fernandez v. Sharp Mont.
Corp., 16 Civ. 0551, 2016 U.S. Dist. LEXIS 141916, at *2 (S.D.N.Y. 2016).

Although the standard of proof at the first step is low, it "cannot be satisfied simply by
unsupported assertions." Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d 638, 644
(S.D.N.Y. 2010); Myers v. Hertz Corp., supra, 624 F.3d at 555; see also Brown v. Barnes &
Noble, Inc., 252 F. Supp. 3d 255, 261 (S.D.N.Y. 2017). "[A] plaintiff cannot simply state his
belief that others are similarly situated based on conversations with or observations of those
other potential opt-in members; rather, he must supply additional detail regarding the particular
conversations or observations substantiating that belief." Fu v. Mee May Corp., 15 Civ. 4549,

2016 U.S. Dist. LEXIS 53199, at *3 (S.D.N.Y. 2016); Sanchez v. JMP Ventures, L.L.C., 13 Civ.

7264, 2014 U.S. Dist. LEXIS 14980, at *10 (S.D.N.Y. 2014).

12

{01027081.D0CX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 18 of 30

"Plaintiffs may satisfy their 'minimal' burden by relying on their own pleadings and
affidavits, or the affidavits of other potential class members." Diaz v. S & H Bondi's Dep't Store,
Inc., 10 Civ. 7676, 2012 U.S. Dist. LEXIS 5683, at *3 (S.D.N.Y. 2012). However, where
plaintiff's sole affidavit does not provide "any detail as to a single such observation or
conversation," such as when or where the observations or conversations took place, that affidavit
has been found insufficient to meet even the low evidentiary threshold required for conditional
certification. Mata v. Foodbridge LLC, 14 Civ. 8754, 2015 U.S. Dist. LEXIS 70550, at *5
(E.D.N.Y. 2015); see also Gomez v. Kitchenette 123 Inc., 16 Civ. 3302, 2017 U.S. Dist. LEXIS
155257, at *4 (S.D.N.Y. 2017)("[W]hen a plaintiff submits only one affidavit, without
corroboration, the level of detail in that affidavit becomes particularly important in evaluating the
sufficiency of the plaintiff's showing"). In addition, when there has been discovery with respect
to conditional certification, courts have imposed a "modest plus" standard for determining
whether plaintiffs have sufficiently demonstrated that they and potential opt-in plaintiffs together
were victims of a common policy or plan that violated the law. See Korenblum vy. Citigroup,
Inc., 195 F.Supp.3d 475, 481-82 (S.D.N.Y. 2015)

Many courts have denied certification where a plaintiff fails to provide specific factual
allegations beyond simply alleging that they observed or spoke with similarly situated employees
who stated that they were allegedly denied overtime compensation. See Cruz v. 70-30 Austin St.
Bakery, Inc., 18 Civ. 7408, 2019 U.S. Dist. LEXIS 73666 (S.D.N.Y. 2019)(denying conditional
certification based upon the singular five page affidavit of the plaintiff where nothing in
plaintiff's "affidavit pertains to the hours or wages of the other individuals employed by
[dJefendants" other than the vague assertion that other employees regularly worked in excess of

40 hours without overtime premium pay, which is insufficient to "demonstratfe] a ‘factual nexus’

13

{01027081.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 19 of 30

between named [p]laintiff[] and the potential opt-in plaintiffs); Ji v. Jling Inc., 15-CV-4194,
2016 U.S. Dist. LEXIS 66013, at *4-*5 (E.D.N.Y. 2016)(denying conditional certification based
on plaintiff's sole affidavit where plaintiff did not offer any specific evidence that other
employees of defendant actually worked more than 40 hours per week and were, therefore,
entitled to overtime premium pay); Mata v. Foodbridge LLC, supra, 2015 U.S. Dist. LEXIS
70550, at *3-*4 (denying conditional certification where plaintiff offered only his own affidavit
in which he claimed, based on unspecified "observations and conversations", that other
employees of defendant "were not paid their overtime wages... and were forced to sign
fraudulent documents"); Sanchez yv. JMP Ventures, L.L.C., supra, 2014 U.S. Dist. LEXIS 14980,
at *2 (denying conditional certification based on plaintiff's sole affidavit in which he alleged a
"common practice" at all of defendant's restaurants based on his "observations and conversations
with other employees" who plaintiff identified only by their first names because such an affidavit
merely amounted to "a list of generalized allegations that have been molded into a declaration
which reads similarly to the complaint"); Shanfa Li v. Chinatown Take-Out Inc., 16 Civ. 7787,
2018 U.S. Dist. LEXIS 28693, at *4-*5 (S.D.N.Y. 2018)(denying motion for conditional
certification based on plaintiff's claim that other employees were "underpaid" without describing
who these other employees were, what their base salary was or whether they worked enough to
qualify for overtime compensation); Fu v. Mee May Corp., supra, 2016 U.S. Dist. LEXIS 53199,
at *3 (denying motion for conditional certification based solely on plaintiffs' "conversations with
... coworkers and knowledge of their working hours and what they were paid" (internal
quotation marks omitted)); Mata v. Foodbridge LLC, supra, 2015 U.S. Dist. LEXIS 70550, at
*3-*4 (denying motion for conditional certification where plaintiff's only support for his claim

that other employees were not paid overtime was his "observations and conversations with other

14

{01027081.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 20 of 30

employees" without any underlying details of those conversations); Guo v. Tommy's Sushi Inc.,
14 Civ. 3964, 2014 U.S. Dist. LEXIS 147981, at *3 (S.D.N.Y. 2015)(denying motion for
conditional certification of a collective of all non-managerial employees based on "unsupported
assertions" regarding discussions and comparisons among coworkers); Ali v. New York City
Health & Hosps. Corp., No. 11-CV-6393, 2013 U.S. Dist. LEXIS 44091 at *3 (S.D.N.Y.
2013)(denying conditional certification motion where plaintiff merely alleged that she "had
conversations with other respiratory therapists about the fact that we worked in excess of forty
hours a week"); Morales v. Plantworks, Inc., No. 05-CV-2349, 2006 U.S. Dist. LEXIS 4267,
2006 WL 278154, at *3 (S.D.N.Y. 2006) (denying certification where there was no support for
plaintiffs’ claim of similarly situated other employees other than a "conclusory allegation... that
'[t]here are over 20 current and former employees that are similarly situated to Plaintiffs ....").

A. The Court Should Deny Certification Of A Collective Of Room Attendants
Based Upon Plaintiff's Conclusory And Unsupported Assertions Of Plaintiff.

The proof offered by Plaintiff established in fact that it was the Dream Downtown’s
policy to pay its employees overtime compensation. Plaintiff singular example of the Dream
Downtown’s alleged illegal policy demonstrates, not that she was denied overtime
compensation, but that for a single week her overtime compensation may have been wrongly
computed. ? Indeed, Plaintiff admits that as a room attendant her regular work schedule was from
8:30 to 16:30 five days a week (40 hours) and, in actuality she worked approximately 40 hours
per week. Kwan Affidavit, 95.

The Plaintiff also predicates her motion upon conversations that she had with other room

attendants who worked exclusively at the Dream Downtown. On their face, the conversations

 

> In order to assert a claim for unpaid overtime under the FSLA, a plaintiff must establish that he or she worked
compensable hours in excess of forty hours per week, was not properly compensated for this overtime and
defendants knew or should have known that he or she was working overtime. 29 U.S.C. §207 (a)(1).

15

{01027081.DOCX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 21 of 30

Plaintiff recounts with room attendants who worked at Dream Downtown are insufficient as a
matter of law to certify a collective of room attendants based upon an alleged illegal policy of
not paying them overtime compensation. First, none of these other alleged room attendants

whom she spoke with have submitted affidavits in support of a collective action. As set forth
above, when a plaintiff submits only one affidavit, without corroboration, the level of detail in
that affidavit becomes particularly important in evaluating the sufficiency of the plaintiff's
showing. In such a case, it becomes critically important for the plaintiff to provide specific
details concerning the substance of the conversations or observations including when and where
they took place. With respect to all of the conversations and/or observations with room
attendants, Plaintiff only makes generalized and conclusory allegations and does not state when
and where they took place. More important, all of the conversations and/ observations center on
complaints made by room attendants that their workload required them to work through all or
part of their lunch break in order to finish within their prescribed eight (8) hour shift and 40 hour
workweek, which does not demonstrate that any of these other room attendants worked in excess
of 40 hours per week entitling them to overtime compensation. None of the conversations and/or
observations make any reference to any of them having to work more than 40 hours during any
given workweek. See Ji, supra, 2016 U.S. Dist. LEXIS 66013, at *4-*5. Plaintiffs alleged
conversations with other room attendants, at best, make only vague assertions that other room
attendants are similarly situated because they were not paid overtime compensation. No specific
evidence has been offered by Plaintiff that any other room attendant actually worked more than
40 hours per week and Plaintiff has not demonstrated that she has actual knowledge of the hours

that other room attendants worked and what they were paid. Based upon this quantum of proof,

16

{01027081.D0CX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 22 of 30

the courts in this circuit have roundly rejected conditional certification. See Cruz; Ji; Sanchez;
Shanfa Li; Fu; Mata; Guo; Ali; Morales, supra.

The Dream Downtown Employee Handbook (Sohan Declaration, Exhibit A) provides:
that all full-time employees are entitled to a one-hour meal break (P000022); that employees are
not permitted the clock in more than 7 minutes prior to their scheduled shift or more than 7
minutes after the end of their scheduled shift unless permitted by their Manager (P000013); that
employees have the responsibility of accurately recording the time worked including the
beginning and ending of each meal period (P000026); that any error in the amount of pay an
employee received should promptly be brought to the attention of their manager (P000027); that
non-exempt employees are entitled to overtime pay (P000027); and that overtime work must be
approved before it is performed (P00026). In addition, the Housekeeping Training Manual for
room attendants reinforces the requirement of room attendants to take their one-hour meal break
and clock in and out accurately. Sohan Declaration, Exhibit B at 6. In fact, Plaintiff's own
allegations bolster the Dream Downtown’s policy of ensuring that their employees accurately
clocked in and out for the periods that they worked and that employees took their one-hour meal
break. See Kwan Affidavit, § 35 (“Another time around May, 2016, after SHARON ENCHILL
had to remind her Housemen named Matthew to take a lunch break . . .”); §42 (“ She would not
have time to eat lunch because of the policy to punch in and out on time for work .. .”); $46
(“She is usually able to punch in and out of work accurately . . .”).

The lawful policies implemented by the Dream Downtown concerning payment for
overtime work set forth in its employee handbook, including its approval policy, make any claim
by a room attendant or any other non-exempt employee individualized and cuts against certifying

the action as a collective. De Silva, supra, 27 F. Supp. 3d at 322-323. Moreover, where an

17

{01027081.D0CX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 23 of 30

employer’s policy is to compensate employees for all time worked including overtime work, a
showing is required that the employer had an illegal practice not to follow its formal, written
policy and a plaintiff seeking certification of a collective must establish that the illegal practices
of which they complain are sufficiently uniform and pervasive as to warrant class treatment. Jd.
The Plaintiff has made no such showing. See Brown, supra, 2018 U.S. Dist. LEXIS at * 60
(denying certification, in part, where Café managers were scheduled to work 40 hours per week
and plaintiff submitted little or no evidence that other Café Managers worked overtime).

Accordingly, there is no basis to certify a collective of room attendants since the Plaintiff
has failed to make the modest factual showing required to establish the necessary factual nexus
that other room attendants are similarly situated to her in that they suffered from an unlawful
policy of the Defendants not to pay them overtime compensation.

B. The Court Should Deny Certification Of A Collective Of Floor Managers Based
On Plaintiff's Conclusory and Unsupported Assertions.

The Plaintiff also has not made the appropriate showing to certify a collective of floor
managers. Plaintiff complains that as a floor manager she worked in excess of 40 hours per
week but was not paid overtime compensation. Plaintiff contends that floor managers were
misclassified as exempt employees, but she has offered no proof other than stating that other
floor managers at the Dream Downtown have a common FSLA exempt designation, which
courts routinely find insufficient to certify a collective action. See Ahmed v. T.J. Maxx Corp.,
103 F.Supp.3d 343, 351 (S.D.N.Y. 2015); Jenkins v. TIX Companies Inc., 853 F. Supp. 2d 317,
323 (E.D.N.Y. 2012); Khan v. Airport Mgmt. Servs., LLC, No. 10 CIV. 7735, 2011 U.S. Dist.

LEXIS 133134, at *4 (S.D.N.Y. 2011).* Plaintiff also asserts that her pay stubs that she received

 

‘Under the executive exemption, employees are classified as "executives" if (1) they are "[c]ompensated on a salary
basis"; (2) their "primary duty is management of the enterprise . . . or of a customarily recognized department or
subdivision thereof"; (3) they "customarily and regularly direct[ ] the work of two or more other employees"; and (4)
they “ha[ve] the authority to hire or fire other employees or" if their "suggestions and recommendations" on

18

{01027081.DOCX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 24 of 30

as a floor manager were “fabricated” because they indicated that she worked 35 hours per week
when, in actuality, she alleges that she worked more than 40 hours per week. However, any

reference to hourly status on Plaintiff's pay stubs has no effect on the determination of whether
she was a salaried, exempt employee. Wright v. Aargo Sec. Servs., 2001 U.S. Dist. LEXIS 882
at *21-22 (S.D.N.Y. 2001)(an employee may be salaried even though time records recorded the

number of hours worked and listed an hourly rate of pay).

The claim by the Plaintiff that floor managers were misclassified as exempt is
particularly lacking since she gladly accepted the promotion from room attendant to floor
manager obviously for the substantially higher pay that she would receive in that position. Just
as with her conversations with room attendants, Plaintiff provides only generalized statements
concerning her conversations with floor managers and provides no specific details including
when and where these conversations occurred.° These alleged conversations amount to nothing

more than a generalized statement that floor managers, allegedly like her, were not paid overtime

 

personnel decisions "are given particular weight." 29 C.F.R. § 541.100(a)(1)—(4). An employee is compensated on
a salary basis “if the employee regularly receives each pay period on a weekly, or less frequent basis, a
predetermined amount constituting all or part of the employee’s compensation, which amount is not subject to
reduction because of variations in the quality or quantity of work performed.” 29 C.F.R. §541.602 (a). Management
generally includes, among other things, the training of employees, the directing of work of employees, appraising an
employees productivity or efficiency and handling employee complaints or grievances. 29 C.F.R. §541.102. Under
the administrative exemption, employees are classified as administrative if (1) they are "[c]ompensated on a salary
basis"; (2) their "primary duty is the performance of office or non-manual work directly related to the management
or general business operations of the employer or the employer’s customers”; and (3) their “primary duty includes
the exercise of discretion and independent judgment with respect to matters of significance." 29 C.F.R. § 541.200(a).
Plaintiff was properly classified exempt based upon her duties as a floor manager. See Sohan Declaration, 99-10.

In Encino Motorcars, LLC vy. Navarro, __ U.S. , 138 S.Ct. 1134, 200 L.Ed.2d 433 (2018), the Supreme
Court rejected numerous past precedents of the lower courts holding that FSLA exemptions must be “narrowly
construed”. /d. at 1142. Instead, the Court, held that a “fair reading” of the FSLA exemption must be given by the
courts applying it in wage and hour cases such as this one. Some courts in this District have certified collective or
class actions in exemption cases relying, in part, upon the mandate that exemptions must be construed narrowly. See
e.g., Mason v. Lumber Liquidators, Inc., 17 Civ. 4780, 2019 U.S. Dist. LEXIS 80654 at * 23 (E.D.N.Y. 2019);
Roseman, 2017 U.S, Dist. LEXIS 156412 at * 4; Summa, supra, 715 F.Supp.2d at 390. In light of the Supreme
Court’s rejection of the principle of narrow construction, the Court’s analysis to certify a misclassification case
should be more rigorous, and true to the requirement that a Plaintiff must make a modest factual showing
demonstrating a factual nexus with similarly situated employees.

19

{01027081.DO0CX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 25 of 30

wages, a quantum of evidence that courts have determined is insufficient to certify a collective
under the FSLA. Mata v. Foodbridge LLC, supra, 2015 U.S. Dist. LEXIS 70550, at *3-*4.
Specifically, Plaintiff has not demonstrated that she has any knowledge of the paycheck details
for these other floor managers and any knowledge of length of hours that any of these floor
managers worked during any particular workweek of their work history. Moreover, while
Plaintiff alleges, without any documentary proof, that it was her practice as floor manager early
and leave 30 minutes after her shift ended (Kwan Affidavit, J 12, 26-27), she has not
demonstrated that other floor managers had a similar practice, which might entitle them to
overtime pay if they were determined to be non-exempt. See Brown, supra, 2018 U.S. Dist.
LEXIS at * 60. As stated above, because floor managers were not required to clock in or out,
determining when a floor manager began work, when a floor manager stopped work and how
long the floor manager took for a meal break is an impossible task and, at best, requires
individualized proof.° See Chun Lun Guan y. Long Island Bus. Inst., Inc., 15 Civ. 2215, 2018
U.S. Dist. LEXIS 216363 at * 11 (S.D.N.Y 2018).

Moreover, Plaintiff in her affidavit also makes no mention of (a) the duties of other floor
managers whom she conversed with, (b) the level of managerial duties that they exercised and
(c) the proportion of non-managerial duties that they performed. The Second Circuit has held
that “FSLA regulations are explicit that the determination of employee’s exemption status must
be based on the specific employee’s actual primary duties, not on his or her title or position.
Gold v. N.Y. life Ins. Co., 730 F.3d 137, 145 (2d Cir. 2013); Myers, 624 F.3d at 549. The

determination of whether an individual floor manager has properly been classified as an exempt

 

° An employer may require an employee to report having worked in order to receive pay for the time worked.
Kuebel v. Black & Decker, 643 F.3d 352, 355-357 (2d Cir. 2011). Here, Plaintiff never informed the Dream
Downtown of the hours that she worked in excess of forty hours per week and has not provided any evidence in any
form that any of the putative members of the collective worked in excess of forty hours in any given workweek.

20

{01027081.DOCX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 26 of 30

employee is an issue more appropriately determined on a case-by-case basis than by treating all
of the floor managers as part of a single collective, especially given that criteria to determine
whether an employee was properly classified is exempt is to analyze the amount of managerial
duties they exercised and the proportion of non-exempt work they were required to perform. See
Dean vy. Priceline.com Inc., 3:00 Civ. 1273, 2001 U.S. Dist. LEXIS 24982 (D. Conn. 2001).
Plaintiff accepted a promotion to floor manager at a substantially increased salary knowing that
she would become an exempt employee and no longer be entitled to receive overtime
compensation. Whether the Plaintiff was properly classified as exempt will involve a detailed
factual analysis of her job duties and responsibilities including her assertion that she had to
perform the non-managerial work of cleaning rooms when there was a shortage of room
attendants. This determination is individualized among floor managers and likely to vary.
Accordingly, there is no basis to certify a collective of floor managers.

C. If The Court Conditionally Grants Certification, It Should Limit The Class To
Floor Managers At The Dream Downtown.

Plaintiff has presented no evidence of any alleged unlawful policy of the Defendants
extending to any other non-managerial employee of the Dream Downtown or any person who
worked at any hotel other than at the Dream Downtown. Courts have limited a collective action
to the categories of employees that a plaintiff had submitted proof of similarity and the location
where the Plaintiff was actually employed when a plaintiff did not converse with or observe
employees at other locations and there was no evidence was submitted concerning a defendant’s
policies at other locations. See Lijun Geng v. Shu Han Ju Rest. II Corp., 18 Civ. 12220, 2019
U.S. Dist. LEXIS 154246 at * 37 (S.D.N.Y. 2019)(‘‘To justify conditional certification of a
collective that includes additional employees, Plaintiffs are required to make a ‘modest but job-

specific factual showing’” including information concerning these other employees wages, hours

21

{01027081.DOCX;7 }

 
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 27 of 30

and duties); see also Tanski v. Avalonbay Communities, Inc., No. CV 15-6260, 2017 U.S. Dist.
LEXIS 112506, at *14 (E.D.N.Y. 2017); Anjum v. J.C. Penney Co., No. 13 CV 460, 2015 U.S.
Dist. LEXIS 73820, at *8 (E.D.N.Y. 2015); Sharma v. Burberry Ltd., 52 F. Supp. 3d 443, 459
(E.D.N.Y. 2014); Fa Ting Wang v. Empire State Auto Corp., 14 Civ. 1491, 2015 U.S. Dist.
LEXIS 99417 at * 20-29 (E.D.N.Y. 2015).

All of the conversations that Plaintiff recounts are with other room attendants and floor
managers who worked exclusively at the Dream Downtown. None of the Plaintiff's
conversations with room attendants focused upon their failure to receive overtime compensation
but rather upon allegedly that they were required to work during some part of their lunch break
in order to finish their 8 hour shift on time. Accordingly, in the event that the Court grants
conditional certification of a collective, the Court should limit the scope of the collective to

current and former floor managers at the Dream Downtown.’

POINT II
PLAINTIFF’S NOTICE TO POTENTIAL
OPT-IN PLAINTIFFS SHOULD BE REVISED
The Plaintiff has proposed a notice which is deficient in several material ways. If the
Court certifies a collective, it should provide the alternative notices attached to the D’Ercole

Declaration as Exhibits C and D.

 

7 This Court in its Decision dismissed the action against Defendants Sahara Hampshire Hotel Management LLC and
Sahara Hampshire Hotel Management Co. II, Inc., which were alleged in the SAC to be doing business as the Dream
Hotel Midtown. SAC, 9919-26; Decision at 23. No specific allegations are made with respect to any hotel other
than the Dream Downtown in the SAC or in Plaintiff's affidavit in support of certification. Consistent with the
above authorities, it would be inappropriate to include any employees from any hotel other than employees from the
Dream Downtown into the collective since absolutely no evidence has been submitted by Plaintiff, either
documentary or based upon conversations and observations of other hotel employees, concerning the policies and
compensation practices of any hotel other than the Dream Downtown. As set forth in the accompanying Declaration
of Rabinder Pal Singh, Executed October 25, 2019, the hotels are separately managed on a day-to-day basis and
have different policies and procedures unique to their hotel location and marketing profile.

22

{01027081.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 28 of 30

A. The Proposed Notice Should Be Given Only In English.

The Plaintiff proposes that the proposed notice be given in three different languages,
English, Chinese and Spanish. At the time that Plaintiff became employed by the Dream
Downtown she was given a “Notice and Acknowledgment of Pay Rate and Payday under section
195.1 of the New York State Labor Law Notice for Hourly Rate Employees.” See Sohan
Declaration, Exhibit G. Plaintiff checked the box affirming: “I have been given this pay notice
in English because it is my primary language.” In addition, in her application for employment,
Plaintiff stated that her primary skills and qualifications were: “Good communication with
customer,” clearly demonstrating that she is fluent in English. See Sohan Declaration, Exhibit H.
Nowhere in her affidavit does she state that any of the persons with whom she had conversations
had a primary language other than English. The Court should reject Plaintiff's request.

B. The Proposed Notice Should Only Be Given For A Three Year Period
Preceding The Date The Court Conditionally Certifies The Collective.

In FLSA collective actions, the statute of limitations is not tolled for opt-in plaintiffs until
the date on which their written consent is filed in the court in which the action was commenced.
29 U.S.C. § 256(b). Accordingly, some courts have ordered notice to the collective for the three-
year period prior to the date of the order certifying the collective or to the mailing of the notice.
See, e.g., Knox v. John Varvatos Enters., 282 F.Supp.3d 644, 661-662 (S.D.N.Y. 2017); In re
Penthouse Exec. Club, 2010 U.S, Dist. LEXIS 114743, at *5 n.4 (S.D.N.Y. 2010); Gjurovich v.
Emmanuel's Marketplace, Inc., 282 F. Supp. 2d 101, 106 (S.D.N.Y. 2003). Accordingly, the
Court should require the notice be sent only to persons employed by the Dream Downtown as
floor managers during the three-year period preceding the date of the order certifying the

collective.

{01027081.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 29 of 30

C. The Opt-In Period Should Be For A Period Of 60 days.

Plaintiff proposes a ninety (90) day opt-in period based upon her contention that it will
allow the greatest number of plaintiffs to opt -in the action. However, the common practice in
Courts in this District is to set a sixty (60) day opt-in period. Genxiang v. Hiro Sushi at Ollie’s,
Inc., 17 Civ. 7066 (DF), 2019 U.S. Dist. LEXIS 22745 at *36-37 (S.D.N.Y. 2019). The Plaintiff
also proposes that the Court equitably toll the statute of limitations for ninety (90) days until the
expiration of the opt-in period. Equitable tolling has only been allowed in rare and exceptional
circumstances and is not warranted in this case. /d. at * 38. The Plaintiff's First Amended
Complaint was dismissed for its deficient pleading and her Second Amended Complaint was
filed on January 28, 2019, approximately nine months ago. The motion for conditional
certification was only recently renewed and there is no basis for equitable tolling.

D. The Proposed Notice Should Not Make References To Plaintiff's NYLL Claims.

Courts have found it appropriate to remove from any proposed notice under the FSLA any
reference to NYLL claims due to a tendency to confuse potential plaintiffs. See Ornrat Keawsri
v. Ramen-Ya Inc., 17 Civ. 2406 (VEC), 2018 U.S. Dist. LEXIS 936 at * 19-20 (S.D.N.Y. 2018).
Accordingly, the proposed notice should not make any mention of Plaintiff's NYLL claims.

E. The Proposed Notice Should Be Disseminated Only By Mail And Email And
Contact Information Should Be Limited.

The Plaintiff proposes that notice be disseminated via mail, email, text message, social
media and individual chat and by posting the proposed notice at the hotel worksite. It is
sufficient in this case for notice to be disseminated by first class mail and email and by no other
means including the posting of the notice at the hotel location. See Islam v. LX Ave. Bagels, Inc.,
18 Civ. 04895, 2019 U.S. Dist. LEXIS 173744 at * 29 (S.D.N.Y. 2019)(recognizing that mail

and email notice to be adequate means of distribution and the potential disruption that can occur

24

{01027081.DOCX;7 }
Case 1:17-cv-04058-RA-SLC Document 101 Filed 10/25/19 Page 30 of 30

when the employer is required to post the notice in the workplace announcing that one or more
employees have accuse it of violating the law); Michael v. Bloomberg, L.P., Index No. 14 Civ.
2657, 2015 U.S. Dist. LEXIS 51030 at * 11 (S.D.N.Y. 2015)(allowing posting only where a
significant number of initial mailings were returned as undeliverable); Delijanin, supra, 2019
U.S. Dist. Lexis 67948 at *28. In addition, contact information for potential opt-in plaintiffs
should omit personal information such as telephone numbers, date of birth and social security
numbers absent a showing that a large number of initial mailings were returned as undeliverable.
Further, contact information should be limited to names, dates of employment, last known
addresses, and email addresses for all potential plaintiffs within three years preceding the notice
issuance date. Michael, supra, 2015 U.S. Dist. LEXIS 51030 at * 11. Given that the notice
provisions contained herein are sufficient to provide notice to putative opt-in plaintiffs a
dedicated website is unnecessary. See Mason, supra, 2019 U.S. Dist. LEXIS 80654 at * 47.
CONCLUSION

For all of the foregoing reasons, the Court should deny the Plaintiff's motion for

conditional certification of a collective action pursuant to 29 U.S.C. § 216 (b).

Dated: New York, New York Respectfully submitted,
October 25, 2019 os

  
   
 
 

 

RopixsoN BROG LEINWANDGREENE /|

  

 

 

John DY Ercole, Esq.
Lisa Jones, Esq.

875 Third Avenue, 9" Floor
New York, NY 10022

T: (212) 603-6300

25

{01027081.DOCX;7 }
